Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 9-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hugentobler (US 5,582,730 A).
With respect to claim 1, Hugentobler discloses of a coffee holder (Col. 2, lines 21-23; Figures 1-4), comprising: a holder body 1 (Col. 2, lines 21-23; Figures 1-4); and 5a holder lid 2 (Col. 2, lines 21-23; Figures 1-4); wherein the holder body 1 includes: a holder base 13 (Col. 2, lines 25-44; Figures 1-4), a holder sidewall 12 extending from the base 13 (Col. 2, lines 25-44; Figures 1-4) and defining an interior configured to receive loose coffee (Col. 3, lines 23-43; Figures 1-4), and 10an open receiving end (Figures 1, 4) opposite the base 13 (Col. 2, line 59 thru Col. 3, line 22; Figures 1-4), wherein the holder lid 2 is configured to engage the holder body 1 to cover the open receiving end (Col. 2, lines 25-44; Figures 1, 4); and wherein the holder lid 2 includes: a recessed portion 23 that extends into the holder body interior (Figures 1, 4) when the holder lid 2 15engages the holder body 1 (Col. 2, line 59 thru Col. 3, line 22; Figures 1, 4), and a passage 30 in the recessed portion 23 configured to allow fluid to flow into the holder body interior (Figures 1, 4) from the recessed portion 23 (Col. 2, line 59 thru Col. 3, line 21; Figures 1-4). 
 
With respect to claim 2, Hugentobler, as applied to claim 1, discloses that the recessed portion 23 of the holder lid 2 is 20configured to accommodate a nozzle 24-25 of a coffee maker (Col. 2, line 59 thru Col. 3, line 21; Figures 1-4).  
With respect to claim 3, Hugentobler, as applied to claim 1, discloses that the coffee holder (Figures 1-4) is configured to accept input fluid through the holder lid 2 passage to wet loose coffee when held in the holder body 1 (Col. 2, line 59 thru Col. 3, line 21; Figures 1-4).  
With respect to claim 254, Hugentobler, as applied to claim 1, discloses that the coffee holder (Figures 1-4) is configured to accept input fluid through the holder lid passage 30 and to provide a corresponding outflow of fluid 14 (Col. 3, lines 5-22; Figures 1-4).  
With respect to claim 5, Hugentobler, as applied to claim 4, discloses that of a mesh filter 100 (Col. 2, line 59 thru Col. 3, line 1; Figures 1-4).  
With respect to claim 6, Hugentobler, as applied to claim 5, discloses that the coffee holder (Figure 1-4) is configured to provide the 5corresponding outflow 15 of fluid through the mesh filter 100 (Col. 2, line 45-63; Figures 1-4).  

With respect to claim 9, Hugentobler disclose of a coffee holder (Figure 1-4), comprising: a holder body 1 (Col. 2, lines 21-23; Figures 1-4); and 15a holder lid 2 (Col. 2, lines 21-23; Figures 1-4); wherein the holder body 1 includes: a holder base 13, a holder sidewall 12 extending from the base 13 (Col. 2, lines 25-44; Figures 1-4) and defining an interior configured to receive loose coffee (Col. 3, lines 23-43; Figures 1-4), and 20an open receiving end (Figures 1, 4) opposite the base 13, wherein the holder lid 2 is configured to engage the holder body 1 to cover the open receiving end (Col. 2, lines 25-44; Figures 1, 4); and wherein the holder lid 2 includes: a protrusion 24 that extends into the holder body 1 interior when the holder lid 2 engages 25the holder body 1 (Col. 2, line 59 thru Col. 3, line 22; Figures 1, 4), and 41a passage 30 in the protrusion 24 configured to allow fluid to flow into the holder body 1 interior from the protrusion 24 (Col. 2, line 59 thru Col. 3, line 22; Figures 1, 4).  
With respect to claim 10, Hugentobler, as applied to claim 9, discloses that the protrusion 24 of the holder lid 2 is recessed 23 on 5an outside of the holder lid 2 to accommodate a nozzle 25 of a coffee maker (Col. 2, line 59 thru Col. 3, line 21; Figures 1-4).  
With respect to claim 11, Hugentobler, as applied to claim 9, discloses that the coffee holder (Figures 1-4) is configured to accept input fluid through the holder lid 2 passage to wet loose coffee when held in the holder body 1 (Col. 2, line 59 thru Col. 3, line 21; Figures 1-4).  
With respect to claim 1012, Hugentobler, as applied to claim 9, discloses that the coffee holder (Figures 1-4) is configured to accept input fluid through the holder lid passage 30 and to provide a corresponding outflow of fluid 14 (Col. 3, lines 5-22; Figures 1-4).  
With respect to claim 13, Hugentobler, as applied to claim 12, discloses of a mesh filter 100 (Col. 2, line 59 thru Col. 3, line 1; Figures 1-4).  
With respect to claim 14, Hugentobler, as applied to claim 13, discloses that the coffee holder (Figure 1-4) is configured to provide the 5corresponding outflow 14 of fluid through the mesh filter 100 (Col. 2, line 45-63; Figures 1-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hugentobler (US 5,582,730 A) in view of Gauger (US 2009/0202691 A1).
With respect to claims 7 and 15, Hugentobler, as applied to claims 5 and 13, does not explicitly disclose that the mesh filter is made of material including nylon mesh.  
However, Gauger discloses that the mesh filter 1 is made of material including nylon mesh 5 (Para. 0036; Figures 1-4, 10-11 and 13). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filter bag as taught by Hugentobler, by incorporating the mesh cone or mesh disc as taught by Gauger, thereby allowing ample water to be in contact with the coffee grounds during the brewing process. 

With respect to claims 108 and 16, Hugentobler, as applied to claims 5 and 13, does not explicitly disclose that the mesh filter is made of material including steel mesh.
 However, Gauger discloses that the mesh filter 1 is made of material including steel mesh 5 (Para. 0036; Figures 1-4, 10-11 and 13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filter bag as taught by Hugentobler, by incorporating the mesh cone or mesh disc as taught by Gauger, thereby allowing ample water to be in contact with the coffee grounds during the brewing process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 2, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761